Case: 12-11491    Date Filed: 05/03/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-11491
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:93-cr-00152-LSC-PWG-11


UNITED STATES,

                                                        Plaintiff-Appellee,

                                     versus

EFREM STUTSON,
a.k.a Cooky,

                                                        Defendant-Appellant.

                        ___________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                      ____________________________

                                (May 3, 2013)

Before WILSON, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Efrem Stutson appeals the district court’s denial of his motion for a

reduction of sentence. See 18 U.S.C. § 3582 (c)(2). For the reasons which follow,
              Case: 12-11491    Date Filed: 05/03/2013   Page: 2 of 3


we affirm.

      In 1994, a jury found Mr. Stutson guilty of conspiring to possess cocaine,

cocaine base, marijuana, and PCP with the intent to distribute. See 21 U.S.C. §§

846, 841(a)(1) & (b)(1)(A). Because Mr. Stutson had three prior felony drug

convictions, and because the government had filed a notice of intent to seek an

enhanced penalty, see 21 U.S.C. § 851, the district court sentenced him in 1998

(following a remand from this court) to a statutory minimum term of life

imprisonment. See 21 U.S.C. § 841(b)(1)(A).

      In 2011, Mr. Stutson filed the § 3582(c)(2) motion that is the subject of this

appeal. In that motion, he sought a sentence reduction based on Amendment 750

to the Sentencing Guidelines. The district court denied the motion, concluding that

Amendment 750 did not change Mr. Stutson’s statutory minimum term of life

imprisonment.

      The arguments Mr. Stutson makes in favor of reversal are foreclosed by our

precedent. First, we have held several times that a § 3582(c)(2) motion is properly

denied where – as here – the defendant was sentenced to a statutory minimum term

of imprisonment. See, e.g., United States v. Williams, 549 F.3d 1337, 1341 (11th

Cir. 2008); United States v. Mills, 613 F.2d 1070, 1077-78 (11th Cir. 2010); United

States v. Glover, 686 F.3d 1203, 1206-07 (11th Cir. 2012).          Second, as we

explained in United States v. Lawson, 686 F.3d 1317, 1320-21 (11th Cir. 2012), the


                                         2
              Case: 12-11491    Date Filed: 05/03/2013   Page: 3 of 3


Supreme Court’s decision in United States v. Freeman, 131 S. Ct. 2685 (2011), did

not abrogate our prior cases holding that a § 3582(c)(2) reduction is unavailable to

narcotics defendants whose sentence is not based on USSG § 2B1.1. Third, a §

3582(c)(2) motion cannot be used to revisit findings and rulings made at the

original sentencing hearing. See United States v. Bravo, 203 F.3d 778, 781 (11th

Cir. 2000). Fourth, our recent decision in United States v. Hyppolyte, ___ F.3d

___, 2013 WL 978695, *4 - *5 (11th Cir. March 14, 2013), holds that (a) the new

definition of “applicable guideline range” in Amendment 759 does not provide §

3582(c)(2) relief for defendants who received statutory minimum terms of

imprisonment, and (2) the Fair Sentencing Act does not apply retroactively in a §

3582(c)(2) proceeding to defendants sentenced before the Act’s effective date.

      AFFIRMED.




                                         3